DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
DRAWINGS
The drawing(s) filed on 28 June 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–12 are pending in this application.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on February 10, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Applicant has provided an explanation of reference of the cited document(s) on page(s) 1 and 2 of the specification.
  OBJECTIONS                            
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
  ISSUES UNDER 35 U.S.C. § 112
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a first operation unit that receives an operation” in claim(s) 1 and 11.
“a first setting unit that transmits […] initial setting information” in claim(s) 1, 5, 9 and 10.
“a second operation unit that receives an operation” in claim(s) 1, 5 and 7–11. 
“a second setting unit that receives the initial setting information” in claim(s) 1, 5, 9 and 10.
“a request unit that transmits, to the printing apparatus, a request” in claim(s) 2. 
“a switch unit that switches” in claim(s) 2. 
“a notification unit that notifies” in claim(s) 3. 
“a determination unit that determines” in claim(s) 4.
“a display unit” in claim(s) 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Claim(s) 1 and 11: ‘a first operation unit that receives an operation’ corresponds to Fig. 4 – element 13. The first input reception unit 13 is, for example, a touch panel integrally configured with the first display unit 15. The first input reception unit 13 may be another input device configured separately from the first display unit 15 such as a keyboard, mouse, and touch pad, instead of the touch panel. The first input reception unit 13 is an example of the first operation unit, Applicant Pub ¶ [0042].
Claim(s) 1, 5, 9 and 10: ‘a first setting unit that transmits […] initial setting information’ corresponds to Fig. 4 – element 162. the first setting unit 162 transmits, to the printing apparatus 20, initial setting information including one or a plurality of pieces of setting information corresponding to the operation according to the operation received via the first input reception unit 13. Further, when the operation mode of the printing apparatus 20 is the first initial setting mode, the first setting unit 162 prohibits the printing apparatus 20 from receiving an operation via the second input reception unit 23. The first setting unit 162 may be configured not to perform a process of prohibiting a reception of an operation. In this case, in the printing system 1, the printing apparatus 20 performs a process of prohibiting the reception of the operation, Applicant Pub ¶ [0057].
Claim(s) 1, 5, 7 and 11: ‘a second operation unit that receives an operation’ corresponds to Fig. 4 – element 23. The second input reception unit 23 is, for example, a touch panel integrally configured with the second display unit 25. The second input reception unit 23 may be another input device configured separately from the second display unit 25 such as a button, a lever, and a switch, instead of the touch panel. The second input reception unit 23 is an example of the second operation unit, Applicant Pub ¶ [0059].
Claim(s) 1, 5, 9 and 10: ‘a second setting unit that receives the initial setting information’ corresponds to Fig. 4 – element 262. the second setting unit 262 makes the initial setting of the printing apparatus 20 according to the received operation. Further, when the operation mode of the printing apparatus 20 is the first initial setting mode and the communication with the information processing device 10 is established, the second setting unit 262 receives the initial setting information from the information processing device 10. Then, the second setting unit 262 makes the initial setting of the printing apparatus 20 based on the initial setting information received in this case. More specifically, the second setting unit 262 sets various kinds of setting information included in the initial setting information received in this case in the printing apparatus 20, Applicant Pub ¶ [0068].
Claim(s) 2: ‘a request unit that transmits, to the printing apparatus, a request’ corresponds to Fig. 4 – element 161. When the state of the printing apparatus 20 is the state before initial setting, and when communication with the information processing device 10 is established, the request unit 161 transmits, to the printing apparatus 20, a request that changes the operation mode of the printing apparatus 20 to the first initial setting mode. Here, the state before initial setting is a state, of the printing apparatus 20, before the above-mentioned initial setting is made. The determination unit 164 described later determines whether the state of the printing apparatus 20 is the state before initial setting. In the following, for convenience of explanation, the request will be referred to as an initial setting request, Applicant Pub ¶ [0056].
Claim(s) 2: “a switch unit that switches” corresponds to Fig. 4 – element 264. The switch unit 264 switches the operation mode of the printing apparatus 20. For example, when the state of the printing apparatus 20 is the state before initial setting, and when the printing apparatus 20 receives the initial setting request from the information processing device 10, the switch unit 264 switches the operation mode of the printing apparatus 20 to the first initial setting mode, Applicant Pub ¶ [0070].
Claims(s) 3: “a notification unit that notifies”. corresponds to Fig. 4 – element 261. The notification unit 261 broadcasts the notification information. As a result, the notification unit 261 notifies the information processing device 10 of the notification information. The notification unit 261 may be configured to notify the information processing device 10 of the notification information by another method., Applicant Pub ¶ [0062].
Claim(s) 4: “a determination unit that determines”. corresponds to Fig. 4 – element 164. The determination unit 164 determines whether the state of the printing apparatus 20 is a state before initial setting based on the notification information received in step S110 (step S130)., Applicant Pub ¶ [0077].
Claim(s) 9 and 10: “a display unit”. corresponds to Fig. 4 – element 15 and 25. The first display unit 15 is a display device including, for example, a liquid crystal display panel, an organic electroluminescence (EL) display panel, and the like and the second display unit 25 is a display device including, for example, a liquid crystal display panel, an organic EL display panel, and the like, Applicant Pub ¶ [0044 and 0051].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 12 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2017/0208199 (published 20 July 2017) (“Kawamura”) in view of US Patent Application Publication 2017/0264760 (published 14 September 2017) (“Sato”).
With respect to claim 12, Kawamura discloses a printing apparatus (Fig. 1 – element 102 MFP …) that is communicatively connected to an information processing device (¶ [0029]; wherein a printer controller 101, an MFP 102, a call-center terminal (an external terminal) 103, an HTTP relay server 104, and firewalls (FW) 105 and 106. Each apparatus can communicate via a network 107 …), wherein the printing apparatus is in a state in which a reception of an operation from a device other than the information processing device (¶¶ [0055–0057]; see at least Fig. 2 and Fig. 10 – reception of operation from user terminal (201) other than a call-center terminal (an external terminal) 103 during a remote service …) is unavailable during a time when an operation received from the information processing device (¶¶ [0072 and 0073]; Fig. 10 – see at least step S1003, S1004 and S1006; wherein in step S1003, the job management unit 607 determines whether the MFP 102 is during remote support service based on the status information (reception status of the start notification and the end notification) of the MFP 102 received by the MFP status receiving unit 609. In the case of during remote support service (information is obtained from the MFP 102 in step S901), the processing proceeds to step S1004. In step S1004, the job management unit 607 determines whether the print job is a test print, based on the analysis result in step S1002. If it is a test print, the processing proceeds to step S1005 and the print job is executed, and if that is not the case the processing proceeds to step S1006 and the print job is cancelled {INTERPRETATION: during remote support when a connection is stablished between MFP 102, a call-center terminal (an external terminal) 103, the MFP is unavailable operation from other than call-center terminal (an external terminal) 103} ...).
However, Kawamura fails to explicitly disclose a time when an initial setting is made on the printing apparatus.
Sato, working in the same field of endeavor, recognizes this problem and teaches a time when an initial setting is made on the printing apparatus (¶ [0073]; wherein the UI processing unit 302 determines whether or not the image forming apparatus 101 is operating in a service mode. The service mode is a specific operation mode for a technician to perform maintenance and is an operation mode in which various settings that include the initial setting of the image forming apparatus 101 can be made through a service-mode dedicated maintenance screen …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Kawamura to apply an initial setting is made on the printing apparatus as taught by Sato since doing so would have predictably and advantageously possible to reduce the possibility that a restricted screen that is allowed to be visible only to a specific user, such as the maintenance screen, is unintentionally displayed to an end user (see at least Sato, ¶ [0075]).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 12 is rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
ALLOWABLE SUBJECT MATER
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a printing system for printing image on print medium, has setting unit that prohibits printing apparatus from receiving operation through operation unit when operation mode of printing apparatus is initial setting mode.
Claims 1–11 are allowed. Claims 1 and 11 are independent claim. Claims 2–10 depend on claim 1.
Claims 1 and 11 is allowable over the prior art of record because in view of the “means for’ language employed and the resultant 1126th invocation limiting the following to the support as provided in the specification, none of the prior art of record teaches or fairly suggests the feature of claims 1 and 11. 
Claims 1 and 11 recites several features as shown in the excerpt below:
[1] “wherein the information processing device includes 
a first operation unit that receives an operation and 
a first setting unit that transmits, to the printing apparatus, initial setting information that causes the printing apparatus to make an initial setting of the printing apparatus according to an operation received via the first operation unit when an operation mode of the printing apparatus is a first initial setting mode in which the printing apparatus receives an initial setting via the first operation unit, wherein 
the printing apparatus includes 
a second operation unit that receives an operation and 
a second setting unit that receives the initial setting information from the information processing device to make an initial setting of the printing apparatus based on the received initial setting information when an operation mode of the printing apparatus is the first initial setting mode, and wherein 
at least one of the first setting unit and the second setting unit prohibits the printing apparatus from receiving an operation via the second operation unit when an operation mode of the printing apparatus is the first initial setting mode.” along with all other limitations as required by independent claim 1. 
[11] “an information processing device that is communicably connected to a printing apparatus including a second operation unit that receives an operation and that includes a first operation unit that receives an operation to execute a method, the method comprising: 
a transmitting step of transmitting, to the printing apparatus, initial setting information that causes the printing apparatus to make an initial setting of the printing apparatus according to an operation received via the first operation unit when an operation mode of the printing apparatus is a first initial setting mode in which the printing apparatus receives an initial setting via the first operation unit; and 
a prohibiting step of prohibiting the printing apparatus from receiving an operation via the second operation unit when an operation mode of the printing apparatus is the first initial setting mode.” along with all other limitations as required by independent claim 11. 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Kawamura (2017/0208199) and Sato (2017/0264760), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claims 1 and 11 are allowable over the prior art of record. It follows that claims 2–10 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Kawamura et al. (2018/0191917)
Describes a remote support system for use in an image processing apparatus such as a multi-function peripheral. The system is capable of allowing the user to receive accurate and efficient support remotely even while an image processing apparatus and an information terminal apparatus are operating in sync with each other. 
Fukushima (2018/0067707)
Describes an information processing system, such as remote support system for providing a remote support service for multi-function printers by using remote audio or video communication. The processing load on the session management server is reduced. The easy re-connecting of the image forming apparatus is ensured after the execution of remote maintenance.
Kuribara (2016/0286076)
Describes an image forming apparatus i.e. multifunction machine. Can also be used for printer, copy apparatus, and FAX apparatus. The apparatus prevents a user from using the external apparatuses, while remote maintenance is executed. 
Yoshida et al. (2014/0279570)
Describes an electronic apparatus, particularly an image forming apparatus for use in a message management system (Claimed). The agent unit generates and transmits reading confirmation data to remote maintenance server if the operation panel receives an operation by the user for canceling display of the message screen while the message screen is displayed on the operation panel, and thus enables the maintenance service provider side to know whether the end user reads the message, such as the scheduled maintenance date and time displayed on the operation panel

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672